Citation Nr: 1233934	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease with lumbar strain, to include an initial disability rating higher than 20 percent prior to June 11, 2007, and a rating higher than 40 percent for the period thereafter.  

2.  Entitlement to an increased rating for service-connected left lower extremity radiculopathy, to include an initial rating higher than 10 percent prior to February 17, 2010 and a rating higher than 20 percent for the period thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above wherein a 20 percent disability rating was assigned for lumbar strain, effective September 30, 2004.  

In June 2007, the Veteran submitted a statement seeking an increase for her lumbar strain disability.  The RO accepted the June 2007 statement as a new increased rating claim and issued a January 2008 rating decision which, in pertinent part, increased the Veteran's disability rating for lumbar strain to 40 percent, effective June 11, 2007.  

In January 2009, the RO sent the Veteran a letter in response to a claim she submitted on November 17, 2008 with respect to her lumbar spine disability.  The Board is unable to find any communication submitted by the Veteran in November 2008.  Nevertheless, the evidentiary record also contains a January 2009 Report of Contact which states that the Veteran wanted to initiate an informal increased rating claim for back problems.  Subsequently, the RO issued a rating decision March 2009 wherein the Veteran's 40 percent disability rating was continued but service connection was established for left lower extremity radiculopathy, as secondary to service-connected lumbar spine disability, effective February 10, 2009.  

Thereafter, in April 2009, the Veteran submitted a claim seeking an increase for her lumbar spine disability, which the RO denied by continuing the 40 percent rating assigned.  See July 2009 rating decision.  In August 2009, the Veteran submitted a notice of disagreement (NOD) as to the July 2009 rating decision and the RO issued a February 2010 statement of the case addressing entitlement to a rating higher than 40 percent.  The Veteran subsequently perfected her appeal by submitting a timely VA Form 9.  

The RO only certified the issue of entitlement to a disability rating higher than 40 percent for the service-connected lumbar spine disability.  However, the Board notes that the Veteran has continued to disagree with the disability rating assigned to her lumbar spine disability since service connection was established in February 2007.  See June 2007 VA Form 21-4138; January 2009 Report of Contact; April 2009 VA Form 21-4138.  The Board also notes that the February 2007 rating decision was not yet final when the Veteran submitted the June 2007 statement seeking a higher rating for her lumbar spine disability and, while the Veteran did not label the June 2007 statement as an NOD, she expressed disagreement with the RO's determination as to the disability rating assigned to her lumbar spine disability at that time.  Therefore, the Board finds that the Veteran's June 2007 statement was a timely NOD as to the February 2007 rating decision, which commenced the appeal with regard to the increased rating claim currently on appeal.  See 38 C.F.R. § 20.201.  Therefore, the issue currently before the Board is as reflected on the first page of this decision, i.e., entitlement to an increased rating for the Veteran's service-connected lumbar spine disability, including entitlement to an initial rating higher than 20 percent and entitlement to a rating higher than 40 percent for the period beginning June 2007.  

As noted above, in March 2009, the RO granted service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, rated as 10 percent disabling, effective February 10, 2009.  In April 2010, the RO increased the rating for service-connected left lower extremity radiculopathy to 20 percent, effective February 17, 2010.  The Veteran has not expressly disagreed with the disability ratings assigned to her service-connected left lower extremity radiculopathy disability; however, because evaluation of the rating assignable to a service-connected spine disability includes consideration of any associated objective neurologic abnormalities, the issue of entitlement to an increased rating for service-connected left lower extremity radiculopathy disability is inferred as part of the increased rating claim that has been properly appealed to the Board.  As such, the Board has assumed jurisdiction over that issue, as reflected on the first page of this decision, and it will be discussed in the decision herein.  


FINDINGS OF FACT

1.  From September 2004 to June 10, 2007, the Veteran's service-connected degenerative disc disease with lumbar strain was manifested by mild guarding, painful motion, tenderness, forward flexion limited to no less than 60 degrees, including due to pain, and no evidence of intervertebral disc syndrome (IVDS) or incapacitating episodes that required treatment and bed rest prescribed by a physician.  

2.  For the period beginning June 11, 2007, the Veteran's service-connected degenerative disc disease with lumbar strain is manifested by limited range of motion but the evidence does not show that the lumbar spine is fixed in flexion or extension and manifested by any of the symptoms consistent with unfavorable ankylosis.  There is no evidence of IVDS or incapacitating episodes which have required treatment or bed rest prescribed by a physician for at least six weeks at any time during the applicable time period.  

3.  Beginning February 10, 2009 and thereafter, the Veteran's service-connected left lower extremity radiculopathy more nearly approximates a moderate impairment manifested by complaints of radiating pain, numbness, and weakness.  There is objective evidence of impaired but not completely absent sensory impairment to light touch and pinprick testing.  The Veteran has decreased muscle strength against movement in hip flexion, ankle dorsiflexion and plantar flexion, and in the left tibialis muscles.  However, the Veteran's neurologic disability is not manifested by muscle atrophy and does not result in left foot dangling or dropping, no active movement in the muscles below the knee, or weakened or lost flexion of the knee.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating higher than 20 percent for service-connected degenerative disc disease with lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  For the period beginning June 11, 2007, the schedular criteria for a disability rating higher than 40 percent for service-connected degenerative disc disease with lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

3.  The schedular criteria for an initial, 20 percent disability rating for service-connected left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  The schedular criteria for a disability rating higher than 20 percent for service-connected left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in September 2006, prior to the initial unfavorable rating decision in February 2007, of the evidence and information necessary to substantiate a service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  The September 2006 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

In this context, the Board notes that the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including private treatment records dated from 2005 to 2009 and VA outpatient treatment records dated from 2004 to 2010.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Additionally, the Veteran was afforded several VA examinations in connection with her appeal, including in January 2006, October 2007, February and April 2009, and March 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of her claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbar Spine Disability

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  Under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a lumbar spine disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Initial Rating Higher than 20 Percent from September 2004 to June 10, 2007

The pertinent evidence of record includes a VA examination dated January 2006, VA outpatient treatment records dated from 2004 to June 2007, and private treatment records dated from 2005 to 2006.  

At the June 2006 VA examination, the Veteran reported having severe, constant low back pain that radiated mainly down the left leg.  She reported having weekly flare-ups of pain which resulted in an inability to stand or walk.  The Veteran reported having weakness, numbness, and paresthesias in both legs, which the VA examiner stated was not unrelated to her lumbar spine disability.  However, the Veteran denied having any urinary incontinence, frequency, urgency or retention and she also denied having fecal dysfunction or incontinence associated with her lumbar spine disability.  

Objective examination revealed that the Veteran's posture and gait were normal.  There was evidence of mild lumbar flattening but there was no kyphosis, lordosis, scoliosis, reverse lordosis, or ankylosis.  There was, however, evidence of mild guarding, painful motion, and tenderness but the examiner stated that these findings were not severe enough to result in abnormal gait or abnormal spinal contour.  

The Veteran was able to demonstrate forward flexion to 80 degrees with pain at 60 degrees, extension to 20 degrees with pain at 10 degrees, left and right lateral flexion to 20 degrees with pain at 10 degrees, and left and right lateral rotation to 20 degrees with pain at 10 degrees.  The VA examiner noted that repetitive motion did not reveal any additional limitation of motion due to fatigability, weakness, lack of endurance, or pain.  

The pertinent VA treatment records reflect that the Veteran complained of pain, stiffness, and symptoms of numbness and tingling radiating to her buttocks and left lower extremity, with diffuse spasm in the lumbar area.  See VA outpatient treatment records dated January 2006 and May 2007.  Likewise, private treatment records reflect that palpation of the lumbar spine and muscles revealed tenderness and muscle spasms in the paravertebral muscles bilaterally.  See private treatment records from St. Josephs Hospital and Dr. T.S. dated from 2005 to 2006.  The Board notes that a February 2006 treatment record from Dr. T.S. contains range of motion values for the Veteran's lumbosacral spine; however, the Board finds that the range of motion values listed are not considered probative because the examining physician used normal values taken from the AMA Guide to Evaluation of Permanent Impairment, which are not those used by VA in evaluating spinal disabilities and, thus, are not useful in evaluating her disability under the rating criteria.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

In applying the foregoing facts to the General Rating Formula, the Board finds that the preponderance of the evidence does not support the grant of an initial disability rating higher than 20 percent from September 2004 to June 2007.  Indeed, the preponderance of the evidence does not reflect that the Veteran has demonstrated forward flexion to 30 degrees or less, even as a result of pain, or that her lumbar spine disability is manifested by favorable ankylosis, as there is no evidence showing that her spine is fixed in flexion or extension.  Instead, the evidence shows that the Veteran has demonstrated forward flexion limited to no less than 80 degrees, with pain limiting her movement to 60 degrees, and that the Veteran is able to demonstrate movement in all planes of excursion.  These findings warrant a 20 percent rating under the General Rating Formula, but no higher.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability under the General Rating Formula.

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran reported having flare-ups of pain and manifested painful motion on objective examination.  The physician who conducted the January 2006 VA examination did not estimate the Veteran's additional functional limitation during the Veteran's reported flare-ups; however, the Board finds no prejudice to the Veteran because the VA examiner noted the degree at which she experienced pain while demonstrating range of motion and the examiner stated that repetitive motion did not result in any additional limitation of motion due to pain or other symptoms.  Therefore, the Board finds that any additional functional impairment experienced by the Veteran is contemplated by the 20 percent rating currently assigned, as there is no lay or medical evidence that shows the Veteran's flare-ups resulted in any additional impairment beyond what is contemplated by the disability rating assigned from September 2004 to June 2007.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether a rating higher than 20 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows, during the applicable time period, the Veteran's service-connected lumbar spine disability was characterized by IVDS or incapacitating episodes thereof which required treatment and bed rest prescribed by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

The Board notes that, when evaluating the disability rating assignable to a spinal disability, consideration must be given to whether a separate rating is warranted for any neurologic abnormalities associated with the spinal disability.  In this case, service connection has been established for left lower extremity radiculopathy, as secondary to the service-connected lumbar spine disability, effective from February 10, 2009.  As a result, the Board will consider whether a higher rating is warranted for service-connected left lower extremity radiculopathy in a separate section in this decision.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial disability rating higher than 20 percent for service-connected degenerative disc disease with lumbar strain from September 2004 to June 2007.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Rating Higher than 40 Percent for the Period Beginning June 11, 2007

The pertinent evidence of record includes VA examination reports dated October 2007, February 2009, April 2009, and March 2010.  The pertinent evidence also includes VA treatment records dated from 2007 to 2010 which show continued complaints of radiating back pain but no pertinent evidence with regard to limitation of motion or other functional limitation experienced by the Veteran as a result of her lumbar spine disability.  

The pertinent VA examination reports reflect that the Veteran has continued to report experiencing pain that radiates into her left lower extremity, as well as stiffness, weakness, spasms, and tenderness.  However, examining physicians have stated that the Veteran's symptoms are not severe enough to result in abnormal gait or abnormal spinal contour.  The Veteran has also continued to deny experiencing urinary incontinence, urgency, retention, or frequency, nocturia, fecal incontinence, or obstipation as a result of her disability.  See VA examination reports.  

Objective examiantions have continued to reveal that the Veteran has normal posture but she has been noted to have an antalgic gait and right side directional preference.  Objective examination has also continued to reveal lumbar flattening but no evidence of abnormal spinal contour or findings, including kyphosis, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There is no evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes, hospitalizations or surgery.  See VA examination reports.  

The pertinent VA examination reports show that the Veteran's range of motion has remained limited during the applicable time period, including in forward flexion which has ranged from 12 to 45 degrees.  However, the Veteran has been able to demonstrate movement in all planes of excursion, albeit limited movement with pain.  Nevertheless, the physicians who conducted the VA examinations have consistently noted that repetitive motion has not resulted in additional limitation of motion.  See Id.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 40 percent for the period beginning June 2007.  Indeed, while the evidence shows that the Veteran has continued to experience limited movement in her lumbar spine, the evidence does not show that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis such that any segment of her spine is fixed in flexion or extension and results in any of the symptoms or functional impairment of unfavorable ankylosis that are contemplated by the rating criteria.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Instead, as noted, the Veteran has consistently demonstrated movement in all planes of excursion, with no evidence of the lumbar spine being fixed in flexion or extension at any degree.  Therefore, a disability rating higher than 40 percent is not warranted for the period beginning in July 2007.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that, while the Veteran has not reported experiencing flare-ups of pain during the applicable time period, she has continued to demonstrate painful motion.  Nevertheless, there is no lay or medical evidence of record that shows the Veteran's painful motion has or likely will result in any additional impairment beyond what is contemplated by the current 40 percent rating.  Indeed, despite the Veteran's painful, limited motion, she is still able to demonstrate movement in her lumbar spine and the evidence does not reflect that she experiences any additional functional limitation due to pain, weakness, or fatigability.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also finds that a disability rating higher than 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome, as there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is characterized by IVDS or incapacitating episodes thereof which have required bed rest prescribed by a physician and treatment by a physician for at least six weeks at any time during the applicable time period.  Therefore, a disability rating higher than 40 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

As previously noted, the Board will consider whether a higher rating is warranted for service-connected left lower extremity radiculopathy in a separate section in this decision.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 40 percent for service-connected degenerative disc disease with lumbar sprain.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt is not for application.  See Gilbert, 1 Vet. App. at 55.  

Left Lower Extremity Radiculopathy 

Service connection for left lower extremity radiculopathy was established in March 2009, as secondary to the service-connected lumbar spine disability, effective February 10, 2009, effective February 10, 2009.  In April 2010, the RO increased the Veteran's disability rating for service-connected left lower extremity radiculopathy to 20 percent, effective February 17, 2010.   

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate, a 40 percent evaluation when moderately severe, and a 60 percent evaluation when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mid, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

The preponderance of the evidence reflects that the Veteran has consistently reported having low back pain radiating to her left lower extremity, which is also manifested by numbness and weakness in her lower extremity.  See VA examination reports dated February 2009, April 2009, and March 2010.  

Beginning in February 2009, the evidence shows that the Veteran had impaired, but not absent, sensation to light touch in the left lower extremity, although there was normal sensation to pinprick testing.  The evidence also showed that the Veteran had active movement against some, but not full, resistance in left hip flexion and ankle dorsiflexion.  However, the Veteran had active movement against full resistance in hip extension, knee extension, ankle plantar flexion, and great toe extension.  See February 2009 VA examination report.  

At the April 2009 VA spine examination, the Veteran had grossly intact sensation to light touch in her lower extremities.  In addition, her distal and proximal motor strength was normal at 5/5 in both lower extremities and her muscle tone was normal.  

However, at the March 2010 VA peripheral nerves examination, the examiner noted there was lessened sensation to pinprick testing in the entire left lower extremity but no dermatomal sensory loss.  There was normal but slightly impaired motor strength in left ankle dorsiflexion, plantar flexion, as well as in the left tibialis muscles.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports a finding that the Veteran's service-connected left lower extremity radiculopathy more nearly approximates a moderate disability throughout the pendency of the appeal.  

The evidence shows that the Veteran's neurologic disability was manifested by a sensory impairment as early as February 2009.  Indeed, there is evidence of decreased sensation to light touch in the left lower extremity at that time; however, the sensory impairment was no more than mild, as the decreased sensation to light touch was impaired but not completely absent and the Veteran had normal sensation to pinprick testing.  Nevertheless, the evidence also shows that the Veteran's neurologic impairment was also manifested by a functional impairment in her left lower extremity in February 2009.  In this context, the evidence reflects that the Veteran's left lower extremity neurologic impairment was manifested by decreased ability to move against some, but not full, resistance in left hip flexion and ankle dorsiflexion.  

The Board finds that the evidence described above, which shows that the Veteran's service-connected radiculopathy disability resulted in a sensory and functional impairment in the left lower extremity, more nearly approximates a moderate disability as contemplated by DC 8520, which warrants an initial 20 percent rating as of February 2009 and thereafter.  

However, the Board finds that a rating higher than 20 percent is not warranted at any point during the appeal period.  Indeed, while the March 2010 VA examination shows decreased sensation to pinprick testing in the left lower extremity, which was not noted in February 2009, the evidence as a whole does not show a severe or diffuse sensory impairment in the left lower extremity.  In this regard, the Board notes that the decreased sensation to pinprick testing was lessened but not completely absent and that there was no evidence of any dermatomal sensory loss in March 2010.  In addition, the Board notes that the Veteran continued to exhibit slight but not completely impaired motor strength in various functions of her left lower extremity, including in ankle dorsiflexion and plantar flexion and in the left tibialis muscles.  However, the evidence does not show that the Veteran's neurologic impairment is manifested by muscle atrophy or results in left foot dangling or dropping, no active movement possible in the muscles below the knee, or weakened or lost flexion of the knee.  

In sum, the Board finds that, while the Veteran's sensory impairment in the left lower extremity increased in severity with respect to lessened sensation to pinprick testing at the March 2010 examination, a severe or diffuse sensory impairment is not shown at that time.  There is also no evidence showing that the functional impairment experienced by the Veteran increased to any significant degree to warrant a higher rating.  As such, the Board finds that the Veteran's neurologic impairment is no more than moderate and does not more nearly approximate a moderately severe or severe impairment as contemplated by DC 8520.  

Therefore, based on the foregoing, the Board finds that the Veteran's left lower extremity radiculopathy is manifested by a moderate sensory impairment of the sciatic nerve throughout the pendency of this appeal and, thus, warrants an initial 20 percent rating under DC 8520 as of February10, 2009 and thereafter.  However, the preponderance of the evidence is against the grant of a disability rating higher than 20 percent at any time during the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Final Considerations

Extra-schedular Consideration

The Board has considered whether this issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine and left lower extremity radiculopathy disabilities are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, painful lumbar spine motion and left lower extremity sensory and functional impairment are contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her lumbar spine and left lower extremity radiculopathy disabilities, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilized for her lumbar spine or radiculopathy disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the evidence reflects that the Veteran's usual occupation is in accounting as a medical biller.  See VA examination reports dated October 2007 and February 2009.  However, the evidence shows that, beginning in 2007, the Veteran reported being laid off and not being employed due to the pain she experienced in her lumbar spine.  See October 2007 VA examination report.  In this regard, the October 2007 VA examiner stated that the Veteran had significant orthopedic and pain related functional limitations which would limit her ability to perform physical employment involving lifting more than 50 pounds, bending to lift objects, or prolonged ambulation and climbing stairs.  However, the examiner also stated that the Veteran did not have significant orthopedic or functional limitation which would limit her ability to perform sedentary employment.  

The February 2009 VA examiner also stated that the affect the Veteran's lumbar spine disability has on her occupational activities includes decreased mobility, problems with lifting and carrying, weakness, fatigability, or pain.  However, the March 2010 VA examiner stated that, because of constant pain and lumbar radicular symptoms, the Veteran's disability would affect her physical or sedentary employment status to some extent.  

Based on the foregoing, the Board finds that TDIU has been raised by the record, as the lay and medical evidence shows that the Veteran's service-connected lumbar spine disability has affected her ability to work since approximately 2007.  Accordingly, the merits of the Veteran's TDIU claim are further discussed in the Remand section of this decision.  In this regard, the Board finds that it is appropriate to bifurcate the Veteran's TDIU claim from the increased rating claims on appeal, as there is sufficient evidence to adjudicate the increased rating claims but additional development is needed with respect to extraschedular TDIU consideration.  See Rice, 22 Vet. App. at 455, n.7.  


ORDER

Entitlement to an initial disability rating higher than 20 percent for service-connected degenerative disc disease with lumbar strain is denied.  

Entitlement to a disability rating higher than 40 percent for service-connected degenerative disc disease with lumbar strain, for the period beginning June 11, 2007, is denied.  

An initial, 20 percent rating is warranted for service-connected left lower extremity radiculopathy as of February 10, 2009, subject to the regulatory distribution of funds.

During the entire rating period on appeal, entitlement to a disability rating higher than 20 percent is denied.  


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Review of the record reveals that the Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  As such, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, given the evidence showing that the Veteran's service-connected lumbar spine disability has affected her ability to work since approximately 2007, the Board finds that the Veteran's claim must be remanded for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b).  

Indeed, the Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded for the RO to do so.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, to include on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b).  The Veteran should be provided with an appropriate amount of time to respond to this notification, and this notification should be associated with the claims file.  

2. Adjudicate the Veteran's claim for TDIU by conducting all required development and referring the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU consideration.  

3. Thereafter, readjudicate the TDIU claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


